ORDER

PER CURIAM.
Sandy Williams (“defendant”) appeals the judgment of his conviction of one count of forcible rape, three counts of forcible sodomy, one count of burglary in the first degree, and one count of resisting arrest. Defendant claims that the trial court erred in allowing testimony from Officer Mark Kennedy regarding defendant’s photograph.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).